Park, C. J.
The demurrer to the complaint in this case *434is based upon the claim that it- is not slanderous per se to impute to a person the commission of the crime of fornication.
So long ago as the case of Frisbie v. Fowler, 2 Conn., 707, Chief Justice Swift said:—“ By the laws of this state the breach of chastity in every form, from adultery to mere lascivious carriage, is punished by statute. The consequence has been that these charges have become words actionable in themselves. This point has been repeatedly decided, and may be considered to be the settled law of this state.” In the same case Judge Hosmer said:—“ By the common law of this state (to her honor be it spoken,) words imputing to a woman, whether she is married or single, a violation of chastity, are themselves actionable.”
The defendant claims that when this case was decided the crime of fornication exposed offenders to infamous punishment, which is not the case at the present time, and that therefore the case is no longer authority on the subject. But the character of the punishment annexed to the crime is not alluded to in the opinions. The reason given is, that the crime involves moral turpitude.
In the case of Pollard v. Lyon, 91 U. S. R., 225, may be found a thorough examination of the law on this subject. It is there held that words are actionable per se which impute the commission of crimes involving moral turpitude, although such crimes are not technically denominated infamous.
We think the court committed no error in holding the complaint to be sufficient.
And we likewise think the court committed no error in expunging from the record certain parts of the defendant’s second defense to the several counts. An examination of them will show that they contain nothing but a detailed statement of the circumstances attending the transactions, in the course of which the plaintiff claims that the slanderous words were uttered which are set forth in the several counts of his complaint, which circumstances, if proved, the *435defendant claims would conclusively show that no slanderous words were uttered on any of those occasions.
It is clear that the defendant could have proved all those circumstances as well under his first defense of a general denial of the facts alleged in the complaint, as he could have done under the paragraphs in question if they had not been stricken out. The action of the court did not deprive the defendant of any legitimate evidence, neither did it make evidence admissible against him that otherwise could not have been received. We think there was no error in this regard.
The defendant moved the court to strike out of the complaint paragraphs one, two and three, and that too after the defendant by his answer had expressly admitted paragraph one to be true, paragraph two to be true with the exception of an allegation as to the length of time that Jennie Downs resided at the defendant’s house, and paragraph three to be true according to his best knowledge and belief. The court refused to comply with the request, and we think committed no error in so doing.
On the trial of the cause the - plaintiff offered the following contract in evidence- “ as tending to prove an admission by the defendant that he had wrongfully and falsely accused the plaintiff, and that he was himself the father of said child; and also as showing the reason and motive of protecting himself against the consequences of his own misconduct which, as the plaintiff claimed, had led the defendant to so speak and cause to be written and published the alleged slanderous and libelous words.”
[This contract is fully set out in the statem it of the case.]
The defendant objected to the admission of this evidence, and claimed to have signed the document under a promise by the selectmen of Hamden that it should be kept secret, and also because if the plaintiff was sued by the town for the maintenance of the child, which was threatened, he would charge the defendant with having instigated the suit, and be revenged on him by burning his buildings. The *436court admitted the evidence, and this is made the ground of a claim of error.
The defendant insists that the contract was executed and delivered by the defendant as a compromise between himself and the town of Hamden. We see nothing in the writing that looks like a compromise. The defendant did all that the town of Hamden could have demanded of the father of a bastard child, and did it voluntarily and without objection so far as it appears. The act shows conduct of the defendant inconsistent with his claims on the trial, and we think it was admissible to be considered by the jury.
Several technical objections are made by the defendant to the charge of the court to the jury, which we do not deem it necessary or important to consider in detail. It is sufficient to say, that we do not see how the defendant could have been prejudiced by any of them.
We cannot consider the question whether the damages are excessive. It is not properly before us. A consideration of that question would require that all the evidence upon the trial should come before us.
There is no error.
In this opinion the other judges concurred.